number release date id office uilc cca_2010052709033957 ---------------- from ------------------ sent thursday date am to ----------------------- cc -------------------- subject re ez rc zone question hi ------- the rule is one of the requirements to be a renewal_community business --at least percent of the employees must be residents of the renewal_community the renewal_community_capital_gain_exclusion applies to any qualified_capital_gain from the sale_or_exchange of a qualified_community_asset held for more than years if the qualified_community_asset is stock or a partnership_interest the corporation or partnership respectively has to be a renewal_community business if the qualified_community_asset is business property it has to be substantially used by the taxpayer in a renewal_community business the term renewal_community business is defined in sec_1400g as any entity or proprietorship that would be a qualified_business_entity or qualified_proprietorship under sec_1397c if references to renewal communities were substituted for references to empowerment_zones in sec_1397c one of the requirements to be a qualified_business_entity or qualified_proprietorship is that at least percent of its employees are residents of a renewal_community see sec_1397c or c if you have any further questions regarding this matter please let me know -----------------
